  Case 3:20-cv-00551-NJR Document 17 Filed 07/14/20 Page 1 of 2 Page ID #78




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER L. PARKER, S07242                  )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )     CIVIL NO. 20-551-NJR
                                               )
ROB JEFFREYS,                                  )
                                               )
               Defendant.                      )

                                 ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

       On June 12, 2020, Parker’s motion for leave to proceed in form pauperis (“IFP”) was

denied as he has “struck out” under 28 U.S.C. § 1915(g) and did not meet the requirements of the

imminent danger exception (Doc. 14). Parker was ordered to pay the filing fee of $400.00 on or

before July 6, 2020 and was warned that failure to comply would result in dismissal of the action.

Id.

       To date, Parker has failed to pay the filing fee. Therefore, this action is DISMISSED

without prejudice for failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). Plaintiff’s obligation to pay the $400.00 filing fee for this action was incurred at the time

the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir.

1998). Accordingly, the agency having custody of Plaintiff is directed to remit the $400.00 filing

fee from his prison trust fund account if such funds are available. If he does not have $400.00 in

his account, the agency must send an initial payment of 20% of the current balance or the average

balance during the past six months, whichever amount is higher. Thereafter, the agency shall begin

forwarding monthly payments of 20% of the preceding month’s income credited to Plaintiff’s trust
 Case 3:20-cv-00551-NJR Document 17 Filed 07/14/20 Page 2 of 2 Page ID #79




fund account (including all deposits to the inmate account from any source) until the statutory fee

of $400.00 is paid in its entirety. The agency having custody of Plaintiff shall forward payments

from his account to the Clerk of Court each time his account exceeds $10.00 until the $400.00

filing fee is paid. Payments shall be mailed to: Clerk of the Court, United States District Court for

the Southern District of Illinois. The Clerk is DIRECTED to mail a copy of this Order to the Trust

Fund Officer at the Big Muddy River Correctional Center upon entry of this Order.

       The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: July 14, 2020

                                                      s/ NANCY J. ROSENSTENGEL
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 2
